WARNER, Judge,
dissenting.
I would grant rehearing to clarify that the “relief’ contemplated in section 45.061, Florida Statutes (1993), the offer of settlement statute, refers to monetary relief or relief which is quantifiable in monetary terms. Otherwise, neither the parties nor the trial court could determine whether the offer was 25% more or less than the amount of the judgment entered.
In this case, as to Mr. Quillen, the offer had a specific dollar value. With respect to Mrs. Quillen, the offer of settlement gave no monetary relief. Therefore, upon further consideration I would hold that attorney’s *1058fees may not be awarded against Mrs. Quil-len.